Title: From Thomas Jefferson to William Brown, 4 April 1791
From: Jefferson, Thomas
To: Brown, William



Sir
Philadelphia Apr. 4. 1791.

Your favor of Mar. 21. came to hand on the 24th. and as it proposed a different statement from mine of the 17th. and I was too much engaged to open the papers on that subject, I have not been able to take it up till now. The interval of the war has been usually settled at 8. years. You state it at 3. months less. This trifle is not worth notice, and besides is lessened by an error of a month in the next article to your prejudice, and by the lapse of time between Mar. 21. and your recieving this. I therefore close with you, and inclose you a bank post bill for ninety seven dollars six cents equal to twenty one pounds sixteen and nine pence sterling @ 4/6 to the dollar, on reciept of which be pleased to give me a full discharge against all persons. Of this indeed I never suspected I had any need, believing firmly my tobacco had covered the whole account. To  convince you that I have been grounded in this expectation, and in requiring a higher price for my tobacco I subjoin the weights of 13. hogsheads made on the same plantations which came here a few days ago. They average very near 1300. ℔ nett, and Mr. Lieper has given me 5. Dollars a hundred and the rise of the market till September, which is £14–6 sterl. a hogshead and the rise. He agrees that he never bought better tobacco and such has been it’s reputation for 40. years. Add to this that tobacco is now lower here than it was in 1772. However the matter is now settled for better for worse: I am glad of it, and am with great esteem Sir your most obed. humble servt.,

Th: Jefferson

